Citation Nr: 0937212	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  08-11 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for low 
back condition.

Entitlement to service connection for low back condition.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to 
September 1983.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in March 2009.  A transcript 
of the hearing is associated with the claims file.  During 
the hearing, he submitted additional evidence with a waiver 
of initial RO consideration.  See 38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.	In an unappealed November 1990 rating decision, the RO 
denied service connection for a low back condition.

2.	The evidence added to the claims file since that decision 
raises the possibility of substantiating the claim.

3.	The Veteran's current low back disorder was not first 
manifested in service or for many years thereafter and was 
not caused by any incident which occurred while in 
service.


CONCLUSIONS OF LAW

1.	The November 1990 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.	The claimant has submitted new and material evidence and 
so the low back condition claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.	A chronic low back disorder was not incurred in or 
aggravated during active service, nor may arthritis be so 
presumed.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 
C.F.R. §§ 3.303,3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  
These notice requirements apply to all five elements of a 
service connection claim, including disability evaluation and 
effective date.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  This notice must be provided prior to the initial 
decision on a claim for VA benefits.  Mayfield v. Nicholson, 
444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by a subsequent content-complying notice and readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental Statement of the Case (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  As this claim is an 
attempt to reopen a previously denied claim, the VCAA notice 
issued must inform the Veteran of the legal requirement of 
"new and material evidence" and of the unique character of 
evidence that must be presented in order to reopen this 
specific case, including with respect to each legal 
requirement that must be established to warrant entitlement 
to the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in a March 2007 letter.  This letter 
informed him of the types of evidence not of record needed to 
substantiate his claims; the division of responsibility 
between the Veteran and VA for obtaining the required 
evidence; how the disability ratings and effective dates are 
assigned; and the "new and material evidence" requirements.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
medical examination results, and statements of the Veteran 
and his representatives have been associated with the record.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Pertinent Laws and Regulations

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  "New" evidence 
means existing evidence not previously submitted to agency 
decision makers.  "Material" evidence is newly submitted 
evidence that relates to an unestablished fact necessary to 
substantiate the claim and presents the reasonable 
possibility of substantiating the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Certain chronic diseases, such arthritis, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.


New and Material Evidence

The Veteran's claim for service connection for low back 
condition was originally denied on the merits by the RO in a 
rating decision dated November 1990 on the basis that the 
service treatment records did not establish objective 
findings of chronic low back disability during service; the 
discharge examination showed the spine and musculoskeletal 
system was normal; and there was no evidence of treatment for 
a low back disability immediately following service and 
continuing to the present.  The Veteran did not appeal that 
decision and it became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.

The Veteran filed a petition to reopen this claim in November 
2006.

The old evidence

At the time of the November 1990 rating decision, the 
evidence of record consisted of the Veteran's service 
treatment records and the September 1990 VA medical 
examination.

That rating decision denied the claim, because there was no 
evidence that a chronic low back condition developed during 
service or continued to exist thereafter.  Therefore, the 
discussion of new and material evidence will be focused on 
this issue.

The additional evidence

Evidence received since November 1990 consists of: (1) the 
October 2007 letter from Dr. A.W., the Veteran's private 
chiropractor; (2) report of the January 2008 MRI; (3) the 
January 2008, June 2008, and March 2009 examination reports 
from Dr. M.S. of Sierra Surgery Hospital (Sierra); (4) the 
March 2008 VA medical examination and addendum opinion; (5) 
the May 2008 private medical records from Tahoe Fracture and 
Orthopedic Medical Center (Tahoe); (6) private treatment 
records from High Desert Therapists, Inc., from July 2008 to 
October 2008; (7) the private chiropractic treatment records 
from April 1999 to March 2006 and from November 2007 to 
February 2009; (8) the February 2008, June 2008, August 2008, 
and November 2008 private treatment records from Tahoe; (9) 
report of the January 2008 MRI of the cervical spine; (10) 
report of the February 2009 MRI; (11) internet articles of 
degenerative joint disease and degenerative disc disease; and 
(12) the Veteran's March 2009 hearing testimony.

The private chiropractic treatment records, physical therapy 
records, MRI reports, and examination reports from Sierra 
(items 2, 3, and 6-8, and 10) are new in that they did not 
exist at the time of the previous decision.  These items 
relate to the diagnosis of and treatment for a low back 
condition, not the issue of a causal link between the 
Veteran's current condition and his military service.  
Therefore, these items do not satisfy the material 
requirement.

The MRI of the Veteran's cervical spine (item 9) is 
irrelevant as this is a claim for low back disability, not a 
cervical spine or neck disability.  Likewise, this item is 
not material to the current claim.  

The internet articles (item 11) discuss degenerative joint 
disease and degenerative disc disease in general, but do not 
address the specific facts of this particular case.  
Therefore, although this evidence is new insofar as it was 
not previously submitted to agency decision makers, it does 
not satisfy the material requirement.

The medical opinions contained in the October 2007 
chiropractor's letter, the March 2008 VA medical examination, 
and the May 2008 treatment records from Tahoe (items 1, 4, 
and 5) are both new and material.  These items address the 
cause of the Veteran's low back condition.  The October 2007 
letter notes that the conditions of the Veteran's lumbar 
spine are consistent with posttraumatic injuries.  The May 
2008 records from Tahoe note that the in-service injury 
described by the Veteran could have caused his current low 
back condition.  The March 2008 VA medical opinion, by 
contrast, directly addresses the issue of causation and 
yields a negative finding.

The Veteran's testimony at his March 2009 hearing (item 12) 
includes a claim of back problems beginning in 1983.  This 
evidence is redundant of the evidence of record at the time 
of the last prior final denial of the claim in that the same 
assertions were made at the time of the Veteran's September 
1990 VA medical examination.  Therefore, this evidence is not 
new and material.

Consequently, because the newly submitted evidence, in its 
totality, suggests a link between the Veteran's current low 
back disability and his military service, it raises a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156.  Therefore, the Board finds it necessary to 
reopen the Veteran's claim of entitlement to service 
connection for low back condition.

Service Connection

The medical evidence of record shows that the Veteran has 
been diagnosed as having a low back disability to include 
spondylolisthesis, degenerative joint disease and arthritis 
and degenerative disc disease.  Therefore, Hickson element 
(1) has been met.

With respect to Hickson element (2), in-service injury or 
incurrence, the Veteran's service treatment records from 
October 1980 show that the Veteran was treated for a facial 
laceration and muscle strain of the lumbar strain due to a 
fall down the stairs in his squad bay and his service 
treatment records from October 1981 show complaints of mild 
low back pain due to slipping off a rock.  Thus Hickson 
element (2) has been met.

With respect to Hickson element (3), medical nexus, the 
question presented here is essentially medical in nature.  
The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

To the extent that the Veteran himself contends that his back 
disability is related to service, it is now well established 
that lay persons without medical training, such as the 
Veteran, are not competent to comment on medical matters such 
as the etiology of diseases.  See 38 C.F.R. § 3.159(a)(1).  
The Veteran testified at his March 2009 hearing that his low 
back pain began in service, but it was not until the time of 
his original claim in May 1990 that the pain really began to 
bother him.  He further stated that he avoided medical 
treatment between 1983 and 1997 because he did not have 
health insurance at that time.  This lack of medical 
treatment does not preclude and assertion of continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 496 
(1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991)).  The Veteran is competent to attest to his symptoms 
from his military service until the present; however medical 
evidence is needed to relate that symptomatology to the 
Veteran's present condition.  Savage, 10 Vet. App. at 495-98.  
	

Private chiropractic records, dated from 1999 to the present 
reflects a history of back pain since age 19, with trauma in 
1980 after falling down the stairs.  These records reflect 
that the Veteran's increased symptoms were attributed to long 
hours of driving, chaining up his truck in the snow, painting 
his house, being overworked, and overdoing yard work.  

The Veteran has submitted the October 2007 statement of his 
private chiropractor, Dr. A.W., which noted a treatment 
history of several years for consistent complaints of low 
back and hip pain and concluded that the conditions of the 
Veteran's lumbar spine were consistent with posttraumatic 
injuries.  However, Dr. A.W. did not link current back 
disability to the Veteran's military service.  In February 
2009 Dr. A.W. noted that heavy lifting and twisting and 
exposure to vibration, elements present in his current job 
(the Veteran worked as a truck driver), had caused an 
increase in symptoms.

In January 2008 Dr. M.S. reporting that the Veteran had a 
history of radiating low back pain for the past 20 to 25 
years.  An MRI showed mild degenerative disc disease at L4-5, 
L5-S1.  

The Veteran was afforded VA examination in March 2008, at 
which time he reported that he injured his low back in 
service when he fell down the stairs.  He stated that he 
received no treatment or X-rays, was placed on light duty for 
2 or 3 days, and felt better after a while.  He stated that 
his "went out" on him on 3 subsequent occasions in service, 
for which he was given muscle relaxants and pain medications.  
After service he treated his back with over the counter 
medication , ice and a back brace during the 2 or 3 times a 
year that symptoms flared.  He received no medical treatment 
until 1998.

The March 2008 VA medical examiner, after review of the 
claims file and medical records, found that the Veteran's 
"current low back disability was not caused by or a result 
of falling on the stairs in October 1980, while in the 
service."  The examiner provides a rationale for her opinion 
stating, "Limited medical visits in the service and 
veteran's history indicate that [his intermittent low back 
strains in the service] were acute strains, rather than a 
chronic condition."  Additionally, with respect to Dr. 
A.W.'s statement, the examiner notes "there is no evidence 
of any old or recent fracture or of any injury that might 
have been the result of a specific injury."  This opinion 
specifically addressed the in-service fall and other 
complaints of low back pain.  It also offers an opinion in 
definite language.  Thus, the Board finds this opinion 
persuasive.

In the May 2008 medical records from Tahoe, a certified 
physician assistant (PA) opined that "based on the MRIs, his 
plain films and this mechanism of injury [the Veteran's 
description of his fall down stairs while in the service], 
this certainly could be what kicked the symptoms in his back 
off these many years ago."  While this opinion does 
specifically discuss whether the Veteran's current low back 
condition is related to his military service, its speculative 
nature diminishes its probative value.  By stating, "this 
certainly could be what kicked the symptoms in his back off" 
the PA has couched his opinion in ambiguous language.  A 
number of Court cases have provided discussion on this point 
of weighing medical opinion evidence.  See Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (holding that medical opinions that 
are speculative, general, or inconclusive in nature cannot 
establish a plausible claim).

In short, for reasons expressed immediately above, the Board 
concludes that the weight of the evidence is against the 
Veteran's claim as to the element of medical nexus.  Hickson 
element (3) has therefore not been met and the claim fails on 
that basis. 

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence is against 
service connection for the Veteran's claim for entitlement to 
service connection for low back condition.  The benefit 
sought on appeal is accordingly denied.



ORDER

The claim for entitlement to service connection for low back 
disorder is reopened.

Entitlement to service connection for a low back disorder is 
denied.




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


